IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF GEORGIA) 3) ~/) P}) 3: 23
SAVANNAH DIVISION

 

 

UNITED STATES OF AMERICA,
Plaintiff, CRIMINAL ACTION NO.: 4:18CR230
Vv.
MIGUEL BAKER,
Defendant.
ORDER

This matter is before the Court on the Motion for Leave of Absence by Stacey M. Goad,
counsel for Defendant Miguel Baker, for the dates of June 17 through 27, 2019, August 5
through 8, 2019, September 30 through October 10, 2019, and November 25 through 27, 2019.

(Doc. 129.) After careful consideration, said Motion is GRANTED.

SO ORDERED, this At cay of May, 2019.

[pceufyr 4 for

CHRISTOPHER L. RAY
MAGISTRATE JUDGE
SOUTHERN DISTRICT OF GEORGIA
